         Case 6:20-cv-01127-MK        Document 45    Filed 07/17/20    Page 1 of 6




Kevin S. Reed (OBN #160574)                   Billy J. Williams, OSB #901366
 ksreed@uoregon.edu                           United States Attorney
Douglas Y.S. Park (OBN #980904)               District of Oregon
 dougpark@uoregon.edu
Jessica Price (OBN #182104) (LR 83-4 pending) Patrick J. Conti, OSB #141308
 jgprice@uoregon.edu                          Assistant United States Attorney
University of Oregon                          patrick.conti@usdoj.gov
Office of General Counsel                     Austin Rice-Stitt, WSB #42166
1226 University of Oregon                     Assistant United States Attorney
Eugene, OR 97403                              austin.rice-stitt@usdoj.gov
Phone: (541) 346-3082
                                              United States Attorney’s Office
Rebecca Gose (OBN #105712)                    1000  SW Third Ave., Suite 600
 rebecca.gose@oregonstate.edu                 Portland, Oregon 97204
Julie Penry (OBN #053440)                     Telephone: (503) 727-1024
 julie.penry@oregonstate.edu                  Facsimile       (503) 727-1117
Whitney Hill (OBN 093849)
 whitney.hill@oregonstate.edu
Oregon State University                      Attorneys for Defendants
Office of the General Counsel
630 Kerr Admin Bldg
Corvallis, OR 97331
Phone: (541) 737-2474

Attorneys for Plaintiffs



                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     EUGENE DIVISION

UNIVERSITY OF OREGON; OREGON                     Case No. 6:20-cv-01127-MK
STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN CALIFORNIA; ARIZONA
STATE UNIVERSITY; CALIFORNIA
INSTITUTE OF TECHNOLOGY;
CHAPMAN UNIVERSITY; CLAREMONT                    JOINT STATUS REPORT
MCKENNA COLLEGE; NORTHERN
ARIZONA UNIVERSITY; PITZER
COLLEGE; POMONA COLLEGE;
PRESIDENT AND BOARD OF TRUSTEES
OF SANTA CLARA COLLEGE; SCRIPPS
COLLEGE; SEATTLE UNIVERSITY;
STANFORD UNIVERSITY; SAINT
MARY’S COLLEGE OF CALIFORNIA;
UNIVERSITY OF ARIZONA; UNIVERSITY

              Joint Status Report
        Case 6:20-cv-01127-MK         Document 45   Filed 07/17/20   Page 2 of 6




OF THE PACIFIC; UNIVERSITY OF SAN
DIEGO; UNIVERSITY OF SAN
FRANCISCO; and UNIVERSITY OF UTAH,

                                     Plaintiffs,
                      v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                                   Defendants.




             Joint Status Report
          Case 6:20-cv-01127-MK           Document 45       Filed 07/17/20   Page 3 of 6




                                     JOINT STATUS REPORT

         On July 15, 2020, the Court directed the parties to file a joint status report by noon on

Friday, July 17, 2020 informing the Court how they would like to proceed. Pursuant to that

directive, the parties jointly state as follows:

         1.      Defendants have agreed to rescind, on a nationwide basis, the July 6, 2020

broadcast message and the July 7, 2020 Frequently-Asked-Questions (the “July Broadcast”) at

issue in this matter, and have also agreed to rescind implementation of the July Broadcast.

Defendants further have agreed to return to the March 9, 2020, and March 13, 2020 guidance

published at https://www.ice.gov/coronavirus (the “March Broadcast”).

         2.      To effectuate their agreement to rescind the July Broadcast, Defendants have

removed the July Broadcast from https://www.ice.gov/coronavirus, where it was previously

posted, and have represented in federal court that such July Broadcast has been rescinded.

Defendants believe the transmission’s removal from https://www.ice.gov/coronavirus is

sufficient to effectuate its rescission.           Defendants further represent that they ceased

implementation of the July Broadcast and have reverted to applying the March Broadcast.

         3.      In view of Defendants’ agreement to rescind the July Broadcast and

representation that they will not apply the July Broadcast to SEVP stakeholders, Plaintiffs hereby

withdraw without prejudice their motion for a temporary restraining order and preliminary

injunction (Dkt. 2), their motion for summary judgment (Dkt. 12), and their motion to expedite

or accelerate (Dkt. 22).

         4.      Plaintiffs have shared with Defendants their concern that removal of the July

Broadcast from https://www.ice.gov/coronavirus without any further publication of a notice that

the July Broadcast has been rescinded and that the March Broadcast is, once again, in force and

effect, will perpetuate confusion among other agencies, Plaintiffs’ students, and the public at
Page 1        Joint Status Report
         Case 6:20-cv-01127-MK          Document 45       Filed 07/17/20     Page 4 of 6




large. Plaintiffs have received at least one report of a student who, on July 16, was denied a F-1

visa on the basis of the July Broadcast that Defendants represent was rescinded. The parties will

therefore meet and confer as to whether Defendants’ removal of the July Broadcast from

https://www.ice.gov/coronavirus suffices to resolve Plaintiffs’ claims for relief in this action.

The parties respectfully request that they be permitted to provide an additional joint status report

in this matter by July 27, 2020.




Page 2     Joint Status Report
         Case 6:20-cv-01127-MK   Document 45     Filed 07/17/20     Page 5 of 6




DATED: July 17, 2020                            /s/ Kevin S. Reed

                                               Kevin S. Reed (OBN #160574)
                                                ksreed@uoregon.edu
                                               University of Oregon
                                               Office of General Counsel
                                               1226 University of Oregon
                                               Eugene, OR 97403
                                               Phone: (541) 346-3082

                                               Attorney for Plaintiffs


                                               BILLY J. WILLIAMS
                                               United States Attorney
                                               District of Oregon


                                               s/ Patrick J. Conti
                                               Patrick J. Conti (he/him)
                                               Assistant United States Attorney
                                               Austin Rice-Stitt (he/him)
                                               Assistant United States Attorney

                                               Attorneys for Defendants




Page 3    Joint Status Report
          Case 6:20-cv-01127-MK          Document 45          Filed 07/17/20      Page 6 of 6




                                      Certification of Service

         I hereby certify that this document has been filed through the Court’s ECF system and

will be sent electronically to the registered participants.

DATED: July 17, 2020                                          /s/ Kevin S. Reed

                                                          Kevin S. Reed (OBN #160574)

                                                          Attorney for Plaintiffs




Page 4      Joint Status Report
